El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
Una vez más el caso para residenciar al Alcalde de Ma-yagüez se somete a la consideración de este Tribunal. Hasta *548la feclia, no obstante los esfuerzos del Gobernador, no se ha logrado que la Asamblea Municipal de aquella ciudad se disponga a recibir la evidencia de los cargos en su totalidad y a dictar una decisión en los méritos.
Hace algún tiempo, un ciudadano particular radicó cargos contra el Alcalde de Mayagüez, y la Asamblea Municipal, después de oír la prueba, exoneró al querellado. De confor-midad con la sección 29 de la Ley Municipal, solamente el Alcalde y el Gobernador pueden recurrir ante este Tribunal para revisar la decisión de la Asamblea en casos de residen-cia contra el Alcalde. Con tal motivo, el 11 de octubre de 194.5, el Gobernador presentó contra el Alcalde, ante la Asam-blea Municipal, un pliego conteniendo los cargos que expon-dremos en el curso de .esta opinión. En la audiencia cele-brada en relación con dichos cargos, a moción del querellado, la Asamblea los desestimó por entender que la decisión re-caída en la querella radicada por el ciudadano particular, constituía res judicata. Recurrió el Gobernador para ante este Tribunal, siendo la decisión de la Asamblea Municipal revocada con fecha 13 de diciembre de 1945 y devuelto el caso “con instrucciones de que se celebre.una vista on cuanto a los cargos formulados por el Gobernador.” Tugwell, Gobernador, v. Barreto, 65 D.P.R. 500.
El 26 de mayo de 1947 se celebró la nueva vista, no obs-tante haberse remitido el mandato de este Tribunal a la Asamblea Municipal desde. el 29 de enero de 1946. Tan pronto quedó constituida la Asamblea, el Alcalde, por con-ducto de sus abogados, notificó a la representación legal del Gobernador, una nueva contestación y un escrito de excepción previa dirigidos contra los cuatro primeros cargos. Oídas las partes, la excepción previa fue declarada con lugar por votación de ocho a cinco.
Ordenada la eliminación de los cargos objeto de la excep-ción previa y denegada la moción de reconsideración presen-tada por lbs abogados del Gobernador, se procedió a oír la *549prueba del querellante en aipoyo del quinto cargo. Oída dicba prueba, el querellado pidió un receso para preparar la suya; pero al reanudarse la sesión y antes de que desfilase la prueba del Alcalde, uno de los asambleístas presentó una moción para que se resolviese por la Asamblea que la prueba presentada por el Gobernador no revelaba justa causa para la destitución, y en su consecuencia exonerase al Alcalde en cuanto al quinto cargo, sin que fuere necesario que el quere-llado presentase su prueba de defensa^1) Así lo resolvió la Asamblea por mayoría y contra dicho fallo el querellante interpuso el presente recurso.
Dada la dilación de que ha sido objeto este asunto por parte de la Asamblea Municipal y considerada da importan-cia de los cargos presentados, señalamos la vista del recurso para el 27 del pasado mes.(2) El 26 de junio presentó el querellado una moción solicitando la desestimación del re-curso y en dicha fecha radicó su alegato.
La moción de desestimación está predicada en que cuando se radicó el escrito de apelación el Hon. Jesús T. Pinero, Gobernador de Puerto Rico, se hallaba ausente de la Isla, por lo que carecía de autoridad para entablar el recurso, correspondiendo dicha facultad al Hon. Manuel A. Pérez, quien para esa fecha desempeñaba todas las funciones de Gobernador de Puerto Rico por designación expresa del Presidente de los Estados Unidos.(3)
Los fundamentos de esta moción carecen de méritos. Bas-tará decir que el Hon. Jesús T. Piñero no cesó como Gober-*550nador de Puerto Rico por el hecho de que se ausentara para los Estados Unidos, no habiendo razón legal alguna para que el procedimiento no se continuase a su nombre, en su carácter oficial.
En su alegato levanta el querellado dos motivos adicionales de desestimación, a saber:
(a) Que el escrito de apelación no fue válidamente noti-ficado a la Asamblea Municipal ni al Alcalde querellado; y
(b) Que no hay ante este Tribunal récord válido y autén-tico de la prueba recibida por la Asamblea Municipal.
Bastará examinar el juramento al calce del escrito de apelación suscrito por el abogado Ofuillermo A. Gil, para concluir que dicho escrito fue válidamente notificado a la Asamblea Municipal y al querellado. (4)
*551Se arguye, además, que el escrito de apelación no fué notificado dentro del término para apelar y que el sobre con-teniendo la notificación para el abogado del querellado, Sr. Gelpí, fué dirigido al Lie. José Enrique Gelpí, siendo su ver-dadero nombre “José Rafael Gelpí”; que no fué dirigido a su oficina ni a su residencia, sino al apartado de'correos de su padre, Lie. José Rosario Gelpí.
Controvirtiendo las alegaciones de dicha moción, los abo-gados del Gobernador han acompañado sendas declaraciones juradas del taquígrafo que puso la dirección en el sobre, del Administrador de Correos de San Juan y del Administrador de Correos de Mayagüez, tendientes a probar que dicho sobre fué dirigido a José R. Gelpí y puesto en el apartado de -co-rreos de José Rafael Gelpí, en Mayagüez. Pero sea ello como fuere, es lo cierto que tanto el abogado del querellado como la Asamblea Municipal, recibieron la copia del escrito de apelación y esa circunstancia cura cualquier defecto que pu-diera haber existido en cuanto a la forma en que se dirigió la notificación.
En lo que respecta a si la notificación fué recibida dentro del término concedido para apelar, la regia en esta jurisdicción es al efecto de que una notificación por correo queda cumplida al tiempo de depositar el pliego en la oficina postal. Regia 5(i) de Enjuiciamiento Civil. Serra v. Corte Municipal, 49 D.P.R. 542 y Ex Parte Bithorn vda. Benítez, 53 D.P.R. 584.(5)
Consideraremos ahora el motivo de desestimación fundado en la falta de una transcripción de evidencia aprobada por la Asamblea Municipal.
En los casos de residencia, tanto el Presidente como los demás miembros de la Asamblea Municipal constituyen el tribunal. En consecuencia, la transcripción de evidencia *552debe ser aprobada por el tribunal en pleno o un quorum del mismo y no por el Presidente con exclusión de los demás miembros. Al citarse a las partes para la vista sobre apro-bación de la evidencia ante el Presidente de la Asamblea, el querellado objetó por no tener dicho funcionario jurisdic-ción para- aprobar la transcripción y anunció que tenía en-.miendas que proponer, pero que las propondría ante la Asam-blea en pleno. La objeción del querellado fue rechazada y ahora solicita que el recurso sea desestimado en cuanto al quinto cargo, por no tener ante nos una transcripción de la evidencia aprobada por la Asamblea Municipal.
Convenimos con el querellado en que la aprobación de la transcripción de evidencia por el Presidente no es válida. Consecuentemente, no podemos considerar dicha transcrip-ción a los efectos de pasar sobre la suficiencia de la prueba en apoyo del quinto cargo. Siendo ello así, procede deses-timar el recurso en lo que respecta a dicho cargo.
En cuanto a la excepción previa contra los' primeros cuatro carg’os, no es necesaria la transcripción de evidencia, puesto que de los autos aparecen los cargos, la excepción previa, sus fundamentos y la resolución dictada por la Asamblea declarándola con lugar. Por consiguiente, discutiremos ahora la excepción previa en cuanto a los cuatro primeros cargos, los cuales dicen así:
“PkimeR Cargo
“Usted, Manuel A. Barreto, actuando «como Alcalde de Maya-güez, el día 12 de diciembre de 1944, sin la celebración de una su-basta, como determina el Artículo 8, Inciso 5 de la Ley Municipal, arrendó a Francisco P. Cintrón la plaza pública del Municipio de Mayagüez y calles adyacentes a la misma y las calles públicas de los Barrios Balboa y Playa, del mismo municipio, para ser usadas en las fiestas patronales de dicho pueblo que se celebraron desde el 22 de enero de 1945 al 2 de febrero de 1945.
“Segundo Cargo
“Usted, Manuel A. Barreto, actuando como Alcalde Municipal de Mayagüez, recibió y permitió que se recibiera, el 12 -de diciembre *553de 1944, por Matilde Nadal de Ramírez y Miguel A. Yáñez, la suma de cinco mil dólaRRS CUATRO centavos ($5,000.04) del señor Francisco P. Ointrón, por concepto de arrendamiento de la plaza pública de Mayagüez y calles adyacentes, y calles de los Barrios Balboa y Playa, y no ingresó, ni hizo que se ingresara, la referida suma, pro-piedad del Municipio de Mayagüez, en las arcas municipales, en vio-lación a la Sección 3(«) del Reglamento para el Régimen de la Conta-bilidad Municipal, aprobado por el Gobernador de Puerto Rico en noviembre 9 de 1936, a virtud del Artículo 20 de la Ley Orgánica y al Artículo 68 de la Ley Municipal.
“TERCER CaRGO
“Usted, Manuel A. Barreto, actuando como Alcalde de Mayagüez, permitió y autorizó que se gastara la suma de cinco .mil dólaRes cua-TRO centavos ($5,000.04) que le pagó al Municipio de Mayagüez, el 12 de diciembre de 1944, Francisco P. Cintrón como canon de arren-damiento de la plaza pública de Mayagüez y calles adyacentes, y calles de los Barrios Balboa y Playa, de dicho municipio, por el pe-ríodo en que se celebraron las fiestas patronales, o' sea, desde el día 22 de enero de 1945 al día 2 de febrero de 1945 en atenciones ajenas y extrañas a las erogaciones y gastos legítimos del Municipio de Mayagüez y sin la autorización de la Asamblea Municipal y en viola-ción a los Reglamentos de Auditoría Insular.
“CUARTO CARGO
“Usted, Manuel A. Barreto, actuando como Alcalde del Munici-pio de Mayagüez, aceptó de los fondos municipales, producto del arrendamiento de la plaza pública y calles adyacentes del Municipio de Mayagüez y calles de los Barrios Balboa y Playa, de dicho muni-cipio, las siguientes sumas de dinero producto del arrendamiento mencionado en el cargo primero:
“ (a) Cien dólaRes ($100.00) el día 25 de enero de 1945 en cheque Número 14, contra el Banco Crédito y Ahorro Ponceño, Sucursal de Mayagüez, el cual hizo efectivo y endosó recibiendo su importe para supuestos gastos varios, viajes, etc.
“ (b) Doscientos cincuenta dólaees ($250.00) el día 29 de enero de 1945 en cheque Número 18, contra el Banco Crédito y Ahorro Ponceño, Sucursal de Mayagüez, el cual hizo efectivo y en-dosó recibiendo su importe para supuestos donativos a ancianos pobres.
*554“(c) CUARENTA dólares ($40.00) que recibió el día 3 de febrero de 1045, en cheque Número 30, contra el Banco Crédito y Ahorra Poneeño, Sucursal de Mayagüez, el cual hizo efectivo y endosó reci-biendo su importe para supuestos premios.
“ (d) Seis dólares ($6.00) que recibió el día 3 de febrero de 1945, en cheque número 33, contra el Banco Crédito y Ahorro Pon-ceño, Sucursal de Mayagüez, el cual hizo efectivo y endosó recibiendo su importe para supuesto premio adicional para el Colegio de Agri-cultura.
“(e) Cuatrocientos dólares ($400.00) que recibió el día 29 de enero de 1945, en cheque Número 27, contra el Banco Crédito y Ahorro Poneeño, (Sucursal de Mayagüez, el cual hizo efectivo y endosó recibiendo su importe para supuesto donativo al Cuerpo de Bomberos.
“(/) Doscientos cincuenta dólares ($250.00) que recibió el día 6 de febrero de 1945, en cheque Número 48, contra el Banco Crédito y Ahorro Poneeño, Sucursal de Mayagüez; el cual hizo efec-tivo y endosó recibiendo su importe para supuestos gastos varios.
“ (g) Cuarenticinco dólares ($45.00) que recibió el día 6 de fe-brero de 1945, en cheque Número 45, contra el Banco Crédito y Aho-rro Poneeño, Sucursal de Mayagüez, el cual hizo efectivo y endosó recibiendo su importe para supuestas fotografías."
La cuestión a determinar es si todos o alguno de dichos cuatro cargos que fueron objeto de la excepción previa, adu-cen hechos suficientes que justifiquen la separación del que-rellado como Alcalde de Mayagüez.
Primer Cargo
A los efectos de la excepción previa, el querellado acepta que celebró el contrato de arrendamiento a que se refiere el primer cargo. Arguye, sin embargo, que dicho cargo no aduce hechos porque la facultad de arrendar bienes pertene-cientes al municipio está investida en la Junta de Subasta y que por consiguiente el Gobernador no puede querellarse contra el alcalde de un municipio por la ejecución dé un acto que éste legalmente no puede llevar a cabo.
*555La mera enunciación del argumeno es sn mejor refutación. Lo que se le imputa es haber celebrado dicho contrato sin cumplir con el requisito legal de la previa subasta.
Arguye, además, el querellado, en apoyo de su excepción previa, que las calles y plazas públicas no son de la exclusiva pertenencia del municipio, sino del pueblo, y las mismas no son susceptibles de arrendamiento. En apoyo de sus tesis el querellado cita el artículo 256 del Código Civil. (6)
A los efectos de esta opinión, es innecesario resolver si los bienes de uso público pueden ser.objeto del contrato de arrendamiento. En la hipótesis de que lo fueran, para arren-darlos tendría que cumplirse con el requisito previo de la subasta; y suponiendo que no pudieran ser objeto de arren-damiento, se alega que fueron arrendados. Bajo una u otra hipótesis, el Alcalde actuó en violación de la ley.
Es claro, a nuestro juicio, que el primer cargo aduce he-chos que de ser probados, no sólo justificarían, sí que deman-darían que el querellado fuese destituido.
Segiwdo y TeeoeR Caegios
Los fundamentos en que está predicada la excepción pre-via en cuanto al segundo cargo son pueriles. Siendo el Al-calde quien arrendó la propiedad del Municipio, no podían recibir Matilde Nadal y Miguel A. Yáñez el canon de arren-damiento, a menos que él autorizara al arrendatario a en-tregar a esas personas el dinero perteneciente al Municipio. Como se dijo por este Tribunal en In re Fonseca v. Gely, 42 D.P.R. 195, invocado por el querellante:
*556“El que el dinero recibido como arrendamiento fuera entregado al director de una orquesta local y el alcalde no se lo apropiara para sí, no puede excusar el mal uso de dineros pertenecientes al muni-cipio. ’ ’
Si bien el Alcalde, como tal, no era quien debía liacer el ingreso en los fondos municipales, sin embargo, como arguyen los abogados del Gobernador, el Alcalde es el jefe ejecutivo del municipio y tiene el deber de velar porque dichos fondos sean ingresados en el tesoro municipal. Lo dicho con respecto al segundo cargo es de perfecta aplicación al tercero. Uno y otro aducen hechos suficientes para justificar la destitución del querellado.
Cuarto Cargo
Basta leer el cuarto cargo para advertir su importancia. Fúndase la excepción previa al mismo en que los cheques que recibió el Alcalde, provenientes de fondos pertenecientes al Municipio y que él endosó y dispuso de su importe para su-puestos fines no autorizados jjor la Asamblea, fueron expe-didos por otras personas y que son éstas, y no el Alcalde, las verdaderas responsables. En verdad, difícil nos es en-tender el fundamento de la excepción previa en cuanto a este cargo. De todos modos se. le imputa que dispuso de dineros pertenecientes al Municipio. Siendo ello así, es de aplicación la doctrina del caso de In re Fonseca v. Gely, supra.
Como fundamento general de la excepción a los cuatro cargos, se invoca el caso de Tugwell, Gobernador v. Campos, 65 D.P.R. 660, para sostener que allí se resolvió que cargos similares a los del caso que nos ocupa eran insuficientes para sostener la destitución del alcalde. Bastará decir que en el caso de Campos, supra, la decisión de este Tribunal está pre-dicada en error manifiesto en la apreciación de la prueba, y no en la suficiencia de los cargos imputados.
Habiendo llegado este Tribunal a la conclusión de que erró la Asamblea Municipal al declarar con lugar la excepción previa, procede desestimar el recurso solamente en cuanto al *557quinto cargo y revocar la resolución recurrida en cuanto a los primeros cuatro, devolviéndose el caso a la Asamblea Municipal de Mayagüez para. que, sin excusa o pretexto alguno, proceda inmediatamente a recibir la evidencia de una y otra parte con respecto a los primeros cuatro cargos y a decidir el caso por los méritos de la prueba.

(1) Ponen gran énfasis los abogados del Alcalde en que ellos insistieron en presentar su prueba para controvertir la del Gobernador. Sea ello como fuere, esa decisión de la Asamblea Municipal le favoreció, porque de todos modos, impide a este Tribunal dictar la resolución que debió haber dictado la Asam-blea Municipal, por los méritos de la prueba, en lo que respecta a dicho cargo.


(2)jNTo compareció a la audiencia la representación legal del Alcalde, pero dos minutos antes de abrirse la sesión, radicó una moción sometiendo el caso por los méritos de los alegatos presentados.


(3)Esta moción vino acompañada de una certificación de la Secretaria Eje-cutiva acreditativa de que el Hon. Manuel A. Pérez actuó como Gobernador Interino de Puerto Rico desde el 19 de mayo hasta el 9 de junio de 1947, a las tres de la tarde.


(4)E1 ¡juramento en el escrito de apelación dice así:
"Yo, Guillermo A. Gil, bajo el más solemne juramento declaro y digo:
"Que me llamo como se deja expresado, soy mayor de edad, casado, Pro-
curador General Auxiliar y vecino de San Juan, Puerto Bieo.
"Que soy uno de los abogados del Hon. Gobernador de Puerto Bico, que-rellante apelante en esto procedimiento; que en el día do lioy lie depositado personalmente en las oficinas de correo de San Juan, quince sobres debidamente certificados y franqueados, habiendo pagado el importe del franqueo en su tota-lidad, dirigidos dichos sobres a las siguientes personas a la ciudad de Maya-güez en donde todas ellas residen en la actualidad: Sr. Eduardo A. Buiz, en su carácter de Presidente do la Asamblea Municipal de Mayagüez; Sr. Emilio Eorestier Gregory, en su carácter de Secretario Municipal de Mayagüez y a la vez Secretario do la referida Asamblea Municipal; Ledo. José Bafael Gelpí, en su carácter do uno do lo.s abogados del Alcalde querellado apelado; y a los seño-res asambleístas municipales de Mayagüez nombrados: Marcel Courtier, Carlos Mercader, Pedro Vincenty, Teresa L. Baeó do Velazco, Juan Luciano Lallave, Faustino J. Perdomo, José Cuesta Urrutia, Félix Castillo, Pedro Vélez, Fernando del Toro, Podro Barbosa y José A. Cesany; .que cada uno de dichos sobres conte-nía una copia fiel y exacta del escrito de apelación quo precede y además, una copia fiel y exacta del pliego de Fundamentos de Hecho y do Derecho en apoyo del recurso do apelación, el cual pliego acompaña al escrito de apelación que precede; y que entre la ciudad de San Juan y la ciudad do Mayagüez existo un servicio regular y diario de comunicaciones por correo a cargo de los Estados Unidos de América, habiéndose hecho esta notificación por la vía postal a razón de que todas las personas notificadas residen en la ciudad de Mayagüez y los abogados del querellante apelante residen en San Juan, que os una ciudad dis-tinta y distante do la ciudad de Mayagüez.”


(5)E1 mismo principio prevalecía bajo el artículo 322 del Código de Enjui-ciamiento Civil.


(°)Artículo 256 del Código Civil:
“Son bienes de uso público en Puerto Rico y en sus pueblos, los caminos insulares y los vecinales, las plazas, calles, tuentes y aguas públicas, los paseos y las obras públicas do servicio general, costeadas por los mismos pueblos o con fondos dol tesoro do Puerto Rico.
“Todos los demás bienes que El Pueblo de Puerto Rico o los municipios posean, son patrimoniales y so regirán por las disposiciones de este código.”